Name: 2000/686/EC: Council Decision of 7 November 2000 authorising the Kingdom of Spain to extend until 7 March 2001 the Agreement on mutual fishery relations with the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  Africa
 Date Published: 2000-11-10

 Avis juridique important|32000D06862000/686/EC: Council Decision of 7 November 2000 authorising the Kingdom of Spain to extend until 7 March 2001 the Agreement on mutual fishery relations with the Republic of South Africa Official Journal L 285 , 10/11/2000 P. 0018 - 0018Council Decisionof 7 November 2000authorising the Kingdom of Spain to extend until 7 March 2001 the Agreement on mutual fishery relations with the Republic of South Africa(2000/686/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Spain and Portugal, and in particular Article 167(3) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Agreement on mutual fishery relations between the Government of the Kingdom of Spain and the Government of the Republic of South Africa, signed on 14 August 1979, entered into force on 8 March 1982 for an initial period of 10 years. The Agreement remains in force for an indeterminate period if it is not denounced by the giving of 12 months' notice.(2) Article 167(2) of the 1985 Act of Accession lays down that the rights and obligations resulting from the fisheries agreements concluded by the Kingdom of Spain with third countries shall not be affected during the period for which the provisions of such agreements are provisionally maintained.(3) Pursuant to Article 167(3) of the said Act, the Council is to adopt, before the expiry of the Fisheries Agreements concluded by the Kingdom of Spain with third countries, decisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of prolonging for periods not exceeding one year. The abovementioned Agreement has been extended until 7 March 2000(1).(4) It appears appropriate to authorise the Kingdom of Spain to renew the Agreement in question until 7 March 2001,HAS ADOPTED THIS DECISION:Article 1The Kingdom of Spain is hereby authorised to extend until 7 March 2001 the Agreement on mutual fishery relations with the Republic of South Africa which entered into force on 8 March 1982.Article 2This Decision is addressed to the Kingdom of Spain.Done at Brussels, 7 November 2000.For the CouncilThe PresidentD. Voynet(1) OJ L 209, 7.8.1999, p. 29.